Order dismissing upon the merits, petitioner’s application for an order declaring void and ineffective his purported declination as candidate from the borough of Queens, for the Council of the City of New York, on the independent nominating petition of the Liberal Party, declaring that Mae V. Gallis is the duly designated candidate, and directing that her name be printed on the ballots or voting machines, affirmed, without costs. No opinion. Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.